Citation Nr: 0531314	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-15 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a December 16, 1998 rating decision contained clear 
and unmistakable error (CUE) in assigning an effective date 
of June 6, 1998 for the grant of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse, son, and daughter


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The veteran and his family provided testimony before the 
undersigned Veterans Law Judge in August 2005.  At this 
hearing the veteran submitted additional evidence and waived 
RO review of the additional evidence.


FINDING OF FACT

The December 16, 1998 RO decision was not undebatably 
erroneous in assigning June 30, 1998 as the effective date 
for service connection for PTSD.


CONCLUSION OF LAW

There was no clear and unmistakable error in the December 16, 
1998 RO decision in assigning June 30, 1998 as the effective 
date for the grant of service connection for PTSD.  38 C.F.R. 
§ 3.105(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).

It has been determined by the United States Court of Appeals 
for Veterans Claims (Court) that the VCAA is not applicable 
to claims alleging clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Accordingly, no further 
discussion with regard to the VCAA is necessary.

In a December 1998 decision, the RO granted service 
connection for PTSD.  The RO based the effective date of 
service connection on the date of receipt of the claim for 
service connection, June 6, 1998.  The veteran did not appeal 
the effective date assigned by the December 1998 RO decision, 
and thus such determination is final in the absence of CUE.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) 
(2004).  (The notice of disagreement of March 1999 did not 
address the effective date assigned for the grant of service 
connection.)

In April 2001, the veteran filed his CUE claim.  He contended 
that the effective date should be the date of his original 
claim, filed in September 1985, and that the assignment of 
June 30, 1998 as the effective date was based on clear and 
unmistakable error.

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 
at 313 (1992) (en banc).

The veteran's representative has asserted that the veteran's 
claim is supported by the recent case of Barrett v. Principi, 
363 F.3d 1316 (Fed. Cir. 2004).  The Board notes that the 
Barrett case considers when the time limitation for an appeal 
may be tolled based on an appellant's mental illness.  In the 
case at hand, the timeliness of an appeal is not at issue.  
Accordingly, the Barrett case does not provide any support 
for the veteran's claim.

At an August 2003 RO hearing and at the August 2005 hearing 
before the undersigned Veterans Law Judge, the veteran 
asserted that he originally applied for service connection 
for PTSD in September 1985.  The veteran indicated that the 
September 1985 claims form had been filled out by a social 
worker or somebody, and he did not know why it indicated a 
claim for service connection for Agent Orange exposure, and 
not for a psychiatric disorder.  The veteran testified that 
he thought that he had been applying for service connection 
for anxiety and depression.  The veteran asserted that when 
he had his VA examination in August 1985, the primary 
diagnosis was anxiety and depression, and this was the 
disability that he was seeking service connection for at that 
time.

The veteran further testified that he never received the 
November 1985 VA letter that denied the claim for service 
connection for Agent Orange exposure.  He pointed out that 
the notice letter was not sent to his correct address.  

Included in the documents submitted at the August 2005 
hearing was a statement from the veteran's daughter.  She 
noted that there was some question whether the veteran's 
claims file was now complete.  The Board notes that both the 
veteran's original and a temporary claims file are before it, 
and that they appear complete.

She also pointed out that the August 1985 VA examination 
report, which states anxiety and depression in several places 
and notes that the veteran reported a history of nightmares 
about Vietnam, should be considered a claim for service 
connection for psychiatric disability.  She stated that the 
August 1985 examination report was not of record in December 
1998 when the RO awarded service connection for PTSD, 
effective from June 30, 1998, resulting in CUE.  However, the 
fact that this evidence was not of record at the time of the 
December 1998 rating decision can not be considered CUE.  A 
VA examination report can only be considered an informal 
claim for benefits if a formal claim for compensation has 
been allowed, or disallowed for the reason that the service-
connected disability is not compensable in degree.  See 
38 C.F.R. § 3.157 (1998).  The record clearly shows that a 
formal claim for service connection for PTSD was not received 
from the veteran until June 30, 1998.  Consequently, the 
August 1985 VA examination report may not be considered an 
informal claim.  Accordingly, the fact that the August 1985 
VA examination report was not of record in December 1998 is 
not an undebatable error that, had it not been made, would 
have manifestly changed the outcome at the time it was made.

The Board also notes that the veteran's September 1985 
original claim makes no reference to a psychiatric 
disability, and can not be considered as a claim for service 
connection for a psychiatric disability.  Since the September 
1985 claim for service connection for Agent Orange exposure 
can not be considered a claim for service connection for 
PTSD, whether or not the veteran actually received the 
November 1985 notice letter denying entitlement to service 
connection for Agent Orange exposure is not pertinent to the 
veteran's current claim.

As noted above, the veteran submitted no claim relating to 
service connection for a psychiatric disorder prior to June 
1998.  On June 30, 1998, VA received the veteran's claim for 
service connection for PTSD, and the December 1998 rating 
action granted the veteran's claim for service connection for 
PTSD, effective from the June 30, 1998 date of receipt of 
claim.

The regulations extant at the time of the December 1998 
rating action provided that the effective date for a claim 
for direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(1998).  In this case, the veteran did not submit a claim for 
service connection for a psychiatric disorder within a year 
of discharge from service.  The record shows that the date of 
receipt of claim was later than the date entitlement arose, 
and that the date of receipt of claim was June 30, 1998.  

Thus, the Board finds that the RO reasonably interpreted the 
facts as showing that the initial claim for service 
connection for PTSD was received on June 30, 1998, and also 
correctly applied the law in effect at the time, by assigning 
June 30, 1998 as the effective date of service connection.  
Accordingly, the Board concludes that the December 16, 1998 
RO decision assigning June 30, 1998 as the effective date of 
service connection for PTSD did not involve clear and 
unmistakable error.

Even on the assumption that the claim for an earlier 
effective date is not barred by the finality of the December 
1998 rating decision,  the absence of a specific claim for 
PTSD until June 30, 1968, precludes a grant before that date.  
The veteran has argued in effect that the law places unfair 
and unrealistic obligations upon veterans who seek 
compensation for disability incurred as a result of military 
service.  The validity of this contention is outside the 
scope of this appeal.  The dispositive consideration, 
however, is that the veteran has not shown that the VA had 
any affirmative duty to address PTSD before June 1998.

								(Continued on next 
page)



ORDER

The December 16, 1998, RO decision which assigned June 30, 
1998, as the effective date for service connection for PTSD 
was not clearly and unmistakably erroneous, and the claim for 
an earlier effective date for the grant of service connection 
for PTSD is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


